DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  For example, regarding claim 1, the recitation of virtual lines is unclear because it is unclear what “set flat” is defined as, it is unclear what the term “advantageously” is defined as since there is no technical definition for such as term.  Furthermore, it is unclear what the phrase “a plurality of virtual lines that are intended to form straight virtual lines” due to the broadness of such a recitation since any line can be a virtual line and any virtual line can be intended to form a straight virtual line depending on its intended use.  Furthermore, “the circumference” lacks antecedent basis.  Applicant is advised to review the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 9-14, as best understood, is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 2016/0023796 to Mangum.
Regarding claim 1, Mangum discloses a container comprising a can body (10) made of metallic material (€0040) wherein the can body comprises a lateral wall (12) closed by at least one bottom wall (26), the lateral wall includes at least one reinforcing area (28.1) that extends over at least part of the height and the circumference of the said lateral wall, the reinforcing area having a plurality of virtual lines (A, B, C, Fig 3 below) intended to form straight vertical lines on said reinforcing area set flat, advantageously longitudinal generating lines (A, Fig 3 below), transverse directing lines (B, Fig 3 below) and inclined lines (C, Fig 3 below), the 


    PNG
    media_image1.png
    789
    600
    media_image1.png
    Greyscale

Regarding claim 2, Mangum further discloses reinforcing moulding (28.2) consist of non-straight reinforcing moulding whose contour is non-straight (Fig 4).
Regarding claim 3, Magnum further discloses non-straight molding having general shape of curved line (28.2).

Regarding claim 6, Magnum further discloses staggered poatterns (28.3) having a non-straight contour (cross-shaped) and wherein the non-straight contour includes a junction portion (ntersection forming the cross) located in a plane perpendicular to longitudinal axis (transverse plane), two longitudinal portions (segments of the cross) connected by junction located on same side of perpendicular plane.
Regarding claim 7, 12, Magnum further discloses stagger patterns (28.3, Fig 5) being a concave contour and wherein at least two of the staggered patterns are imbricated into each other (see marked pattern Fig 5 below).


    PNG
    media_image2.png
    732
    645
    media_image2.png
    Greyscale


Regarding claim 10, Magnum further discloses reinforcing moldings (28.3) having a non-straight contour that forms a U-shaped staggered patterns (Fig 5 above), each comprising a central straight line segment extended by two lateral straight line segments (cross shaped).
Regarding claim 11, Magnum further discloses the U-shaped non-straight reinforcing moldings are arranged by couple, symmetrically opening one opposite side from each other (Fig 5 above), wherein lateral straight line segments of one couple are arranged between the lateral straight line segments of a u-shaped non-straight reinforcing molding of another couple since there are a plurality of such patterns.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magnum.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 15, Magnum further discloses container (Fig 5) wherein reinforcing area includes staggered patterns corresponding to reinforcing moluding (28.3 are staggered) and remaining patterns corresponding to surface (12, where moulding is not present) surrounding the reinforcing molding.

Claim 8, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magnum in view of US Patent No. 3,335,902 to Javorik.
Regarding claim 8, 16-20, Magnum discloses the container of claims 1-6, but does not teach the molding being continuous extending over whole circumference of reinforcing area.  However, Javorik discloses a can container (Fig 1) and in particular discloses a reinforcing molding (12) being continuous extending over whole circumference of reinforcing area of can.  One of ordinary skill in the art would have found it obvious to utilize such a pattern of reinforcing molding to Magnum as suggested by Javorik in order to strengthen the container can.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/               Examiner, Art Unit 3735